Citation Nr: 0329853	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for osteopenia or 
osteoporosis with compression fractures of the thoracic 
spine, to include as secondary to cold weather exposure.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from April 1949 to June 
1952.  

This matter arises from rating decisions dated in August 1997 
and December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied the 
benefit sought.  The veteran filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran was exposed to extremely cold temperatures in 
the Chosen Reservoir in the Republic of South Korea during 
the Korean Conflict.  

3.  Service connection is currently in effect for residuals 
of frostbite injuries of the feet incurred in the Chosen 
Reservoir during the Korean Conflict.  

4.  The veteran has been diagnosed with osteopenia or 
osteoporosis of the spine with compression fractures of the 
thoracic spine.  

5.  The objective medical evidence fails to establish a nexus 
or link between the veteran's diagnosed osteopenia or 
osteoporosis of the spine with compression fractures and any 
incident of his active service, to include exposure to cold 
weather therein.  




CONCLUSION OF LAW

Osteopenia or osteoporosis with compression fractures of the 
thoracic spine was not incurred in or as a result of the 
veteran's active service, to include exposure to cold weather 
therein.  38 U.S.C.A. § 1110, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred osteopenia or 
osteoporosis of the spine with compression fractures of the 
thoracic spine as a result of exposure to cold weather in 
service while serving in the Chosen Reservoir in the Republic 
of Korea during the Korean Conflict.  Accordingly, he 
maintains that service connection for osteopenia, or 
osteoporosis with compression fractures of the thoracic spine 
is warranted.  In such cases, the VA has a duty to assist the 
veteran in developing evidence to substantiate such cases.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for osteopenia or osteoporosis of the 
spine with compression fractures of the thoracic spine, to 
include as secondary to exposure to cold weather.  The 
veteran has been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide with respect 
to his claim for service connection.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement and 
supplemental statements of the case, and in correspondence to 
the veteran dated in May 1997, June 1998, September 1998, 
April 2001, and August 2003 have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that he actually 
incurred osteopenia or osteoporosis of the spine with 
compression fractures of the thoracic spine as a result of 
cold weather injuries sustained in service.  He was informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claim, and of his rights and duties under the VCAA.  
Accordingly, the Board finds that the notice requirements as 
set forth in the VCAA have been met or substantially complied 
with.  See generally Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for osteopenia or osteoporosis with compression 
fractures of the thoracic spine, has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, reports of VA rating examinations, and statements 
made by the veteran in support of his claim.  In addition, 
the Board observes that the veteran appeared before a Hearing 
Officer at the RO, and presented testimony at a personal 
hearing in September 2002.  

The Board finds that in light of the nature of the veteran's 
claim, scheduling him to undergo an additional rating 
examination would not serve any purpose towards advancing or 
substantiating his claim.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for any further rating examinations would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the claim involving entitlement to service connection 
for osteopenia or osteoporosis with compression fractures of 
the thoracic spine, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim in that regard.  Therefore, 
the Board finds that no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2003).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran had submitted a claim for service 
connection for what he initially characterized as a low back 
disability in March 1997.  Pursuant to a rating decision 
dated in August 1997, it was acknowledged that the veteran 
had sustained frostbite injuries to his feet in service, and 
service connection was established for frostbite injuries to 
the feet by that decision.  The veteran's claim for service 
connection for what the RO characterized as osteopenia with 
multiple thoracic compression fractures was denied as not 
well grounded under the law then extant.  That claim was 
denied because while pursuant to the clinical treatment 
records, the veteran was found to have osteopenia or 
osteoporosis with compression fractures of the thoracic 
spine, there was no medical opinion of record establishing 
that such disorder was incurred in or as a result of his 
active service.  A notice of disagreement was received in 
October 1997, although the veteran appears to have 
characterized his claimed back disability in terms of 
"arthritis" which he asserted was incurred as a result of 
exposure to cold weather while serving in Korea.  He 
submitted a subsequent statement in March 1998 indicating 
that he was not claiming arthritis as a secondary condition 
to his frostbite of the feet.  Rather, the veteran explained, 
he was claiming that arthritis was a residual of his low back 
injury.  

The RO did not issue a statement of the case at that time, 
but did forward a letter dated in June 1998 stating that the 
veteran had not filed a timely notice of disagreement or 
appeal with respect to his claim for service connection for 
osteopenia with multiple thoracic fractures.  The RO advised 
the veteran that in order to reopen such claim, new and 
material evidence would have to be submitted.  The veteran 
subsequently submitted a statement dated in August 1998 that 
he believed his back problems were due to exposure to cold 
weather during his service in Korea, and that a bone-density 
test was conducted which disclosed arthritis and osteoporosis 
in his back.  The veteran's claim was again denied by a 
rating decision of December 1999, and this appeal followed.  

Private and VA clinical treatment records dating from April 
1979 through November 2002 disclose that in October 1994 and 
in August 1995, the veteran underwent treatment for 
compression fractures of the thoracic spine at T-9.  Such was 
shown to have been resolved by October 1995.  In March 1996, 
the veteran was diagnosed with compression fractures of the 
thoracic spine as well as osteopenia.  In May 1996, the 
veteran was diagnosed with metabolic bone disease, status 
post two recent compression fractures sustained in a motor 
vehicle accident and osteoporosis.  Compression fractures 
were noted at T-8 and T-9.  The veteran was noted to have 
osteopenia on X-ray examination, but no secondary causes were 
found.  The veteran was diagnosed with osteopenia in December 
1996, and such diagnosis was consistent with the remaining 
clinical treatment records.  In April 1998, the veteran was 
found to have spondylosis in the cervical spine at C4-C6, 
with cervical radiculopathy, and by September 1998, he was 
diagnosed with osteopenia of the cervical spine.  In 
addition, during that period, the veteran was shown to have 
what was characterized as mild diffuse osteopenia of the 
shoulders, and by January 2000, he was diagnosed with diffuse 
osteopenia of the lumbar spine.  No etiology of the 
osteopenia or osteoporosis was indicated, although it was 
indicated that the degree of severity of the osteopenia was 
greater than would be expected of an individual of the 
veteran's age and overall physical condition.  Of some 
interest, X-rays of the veteran's feet and toes conducted in 
October 1997 showed normal bone densities, although he was 
then noted to have sustained frostbite of the feet with 
diminished capillary refill.  

As noted, the veteran appeared before a Hearing Officer at 
the RO in September 2002, and testified that he had incurred 
osteopenia of the spine as a result of exposure to extreme 
cold weather while serving in Korea in the Chosen Reservoir.  
The veteran pointed out that he had submitted several medical 
treatises indicating that osteoporosis and related disorders 
could occur years after having sustained cold weather 
injuries, and he also noted that it was established that he 
had sustained frostbite of his feet as a result of such cold 
weather exposure.  Through his service representative, the 
veteran acknowledged that the medical evidence did not 
establish a medical nexus between his diagnosed osteopenia of 
the spine, but argued that he should be afforded a VA medical 
examination in order to address the nexus issue.  The veteran 
then went on to discuss the discomfort and degree of physical 
impairment he experienced as a result of the back pain caused 
by the osteopenia.  He then offered that because he was 
legally blind, he no longer engaged in physical activity and 
stated that such inactivity could also have resulted in 
osteopenia.  

The veteran underwent a VA rating examination in November 
2002.  The report of that examination discloses that the 
examiner reviewed the pertinent medical evidence contained in 
the veteran's claims file, and noted that the veteran led a 
fairly active lifestyle.  According to the veteran, he was 
able to perform exercise on a daily basis, and currently 
walked two to three miles per day.  According to the 
examiner, the veteran could walk for up to 30 or 40 minutes 
per day, and had never been housebound due to blindness or 
visual problems, per se.  The veteran reported having 
sustained frostbite in his feet and hands, but could not 
recall having sustained frostbite in the skin of his back or 
in his spine.  The veteran described his back pain generally, 
and the examiner noted his other disabilities and treatment.  
The examiner noted that the veteran's treating physicians had 
not discovered the etiology of his osteoporosis as of the 
time of the examination.  The examiner conducted a thorough 
clinical physical examination, and noted the veteran's ranges 
of motion in all aspects of his back.  The examiner noted 
that the veteran had been diagnosed with osteoporosis in 
1996, and in addition had been found to have sustained a 
compression fracture at T-9.  Subsequently, he was diagnosed 
with idiopathic osteoporosis, and was treated with Fosamax.  
The examiner also noted that the veteran's frostbitten feet 
had normal bone density as reflected in an October 1997 VA 
rating examination X-ray report.  The examiner concluded with 
a diagnosis of idiopathic osteopenia and status post 
compression fracture at T-9.  The examiner offered that with 
respect to the etiology of the veteran's diagnosed 
osteopenia, and the issue of whether or not such disorder was 
caused as a result of exposure to cold weather in service, he 
was not able to discern any clinical evidence or documentary 
evidence suggesting the existence of a link between the 
osteopenia and any incident of the veteran's active service, 
to include exposure to cold weather.  Further, he offered 
that he could not find any evidence to support the veteran's 
alternate contention that inactivity caused by blindness 
ultimately resulted in osteopenia.  In that regard, the 
examiner observed that the veteran indicated that he was very 
active, walking up to three miles at times, and that such 
amount of exercise would not be consistent with the 
development of osteopenia.  The examiner concluded that there 
was simply not enough evidence of record to establish any 
sort of connection between the veteran's osteopenia with 
compression fractures and any incident of his active service, 
to include cold weather injuries or blindness.  Accordingly, 
he offered a diagnosis of idiopathic osteopenia.  

The Board has carefully evaluated the foregoing, and 
resolving all reasonable doubt in favor of the veteran, must 
conclude that the preponderance of the evidence is against a 
grant of service connection for osteopenia or osteoporosis of 
the spine with compression fractures of the thoracic spine, 
to include as secondary to a cold weather injury.  Here, the 
Board fully acknowledges that the veteran was exposed to 
extreme cold weather in the Chosen Reservoir, and that he 
sustained frostbite to his feet.  The Board further notes, 
however, that while the veteran has been diagnosed with 
osteopenia or osteoporosis of the spine and shoulders, there 
is no medical evidence of record suggesting any nexus or link 
between any incident of his active service and the diagnosed 
osteopenia.  

The voluminous clinical treatment records make ample note of 
the osteopenia and osteoporosis, but the treating physicians 
did not offer any opinions regarding the etiology of such 
disorder.  In addition, the veteran's acknowledged exposure 
to extreme cold weather was not reflected in the treatment 
records.  The examiner who was directed to address the 
question of etiology regarding the diagnosed osteopenia 
concluded that there was insufficient evidence to establish 
such a link between osteopenia and the veteran's active 
service.  The Board finds, therefore, that in the absence of 
any evidence to show that the veteran's diagnosed osteopenia 
was either incurred as a result of inactivity or a cold 
weather injury sustained in service, the evidentiary 
threshold has not been met.  Accordingly, the Board must deny 
the veteran's claim for service connection for osteopenia or 
osteoporosis of the spine with compression fractures of the 
thoracic spine.  

The Board recognizes that the veteran has offered a number of 
statements and has presented testimony to the effect that his 
osteopenia or osteoporosis of the spine with compression 
fractures of the thoracic spine was incurred as a result of 
exposure to cold weather in service or to inactivity.  Here, 
however, the Board observes that as a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
short, the objective evidence fails to show that his 
diagnosed osteopenia or osteoporosis was incurred as a result 
of any incident of his active service.  What is needed here 
in order to establish service connection is a medical 
opinion, offered by an appropriate medical professional and 
supported by a plausible rationale, indicating that it is at 
least as likely as not that the veteran's diagnosed 
osteopenia or osteoporosis was incurred either as a result of 
inactivity caused by blindness or otherwise as a result of 
the veteran's documented in-service cold weather injuries.  
Thus far, neither the veteran nor the VA have been able to 
elicit such an opinion.  Accordingly, based on the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for osteopenia or osteoporosis of the spine with 
compression fractures of the thoracic spine, and his appeal 
must therefore be denied.  

In reaching the above determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for osteopenia or osteoporosis with 
compression fractures of the thoracic spine, to include as 
secondary to cold weather exposure, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



